Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 08/26/22 has been entered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 15, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chudzik (US 20050255142) in view of Berner (US 20140178639).
Regarding Claim 1, Chudzik, in the same field of endeavor discloses a dental implant (paragraph [0115]) made of a ceramic material (paragraph [0111]), said implant surface being at least partially covered by a protective layer  (paragraph [0113]), wherein the protective layer comprises a water-soluble nonionic (paragraph [0189])  dextran (paragraph [0066]) having a molecular weight of more than 15,000 Da (paragraph [0065]).  However, Chudzik does not disclose comprising an implant surface having at least partially a contact angle of less than 20 degrees.
Berner, in the same field of endeavor, discloses a dental implant (Paragraph [0001]) made of a ceramic material (abstract) comprising an implant surface (Paragraph [0001]) having at least partially a contact angle of less than 20º (Paragraph [0024]), said implant surface being partially covered by a protective layer (abstract). It would have been obvious to one of ordinary skill in the art to have modified Chudzik’s dental implant with protective layer with Berner’s contact angle in order to create a body with hydrophilicity for an implant (Paragraph [0001]).
Regarding Claim 2, Chudzik/Berner disclose the device substantially as claimed. Chudzik discloses the water-soluble nonionic dextran has a molecular weight of 35,000 to 50,000 Da (paragraph [0066]).
Regarding Claim 3, Chudzik/Berner disclose the device substantially as claimed. Chudzik discloses the protective layer additionally comprises at least one salt (Paragraphs [0075]-[0077] disclose modifications to the polysaccharide incorporated with salts (i.e. sodium hypochlorite) into the coupling group to form a coating on the surface of a medical device).
Regarding Claim 5, Chudzik/Berner disclose the device substantially as claimed. Chudzik discloses the protective layer has a thickness of 0.2 to 5 µm (Paragraph [0133] discloses it is less than 1mm which falls within the claimed range).
Regarding Claim 7, Chudzik/Berner disclose the device substantially as claimed. Chudzik does not disclose the ceramic material comprises zirconia. Berner discloses that the ceramic material is zirconia (Paragraph [0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Chudzik’s dental implant with Berner’s dental implant composed of zirconia to have a material with a high toughness and good wear resistance (Paragraph [0029]).
Regarding Claim 8, Chudzik/Berner disclose the device substantially as claimed. Chudzik does not disclose a dental implant wherein the surface at its apical end a body portion, wherein the surface of said body portion has a contact angle of less than 20º, which is essentially covered by the protective layer.
Berner discloses a dental implant (Paragraph [0001]), wherein the surface at its apical end a body portion (Paragraph [0032]), wherein the surface of said body portion has a contact angle of less than 20º (Paragraph [0024]), which is essentially covered by the protective layer (Paragraph [0001]). It would have been obvious to one of ordinary skill in the art to have modified Chudzik’s dental implant with Berner’s device in order to create a body with hydrophilicity for an implant (Paragraph [0001]).
	Regarding Claim 15, Chudzik/Berner disclose the device substantially as claimed. Chudzik discloses the molecular weight of the water-soluble nonionic dextran is about 40,000 Da (Paragraph [0066]).
In regards to Claim 21, Chudzik/Berner disclose the device substantially as claimed. Chudzik does not disclose the zirconia is a yttria stabilized zirconia, Berner discloses the zirconia is an yttria stabilized zirconia (Paragraph [0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified Chudzik’s dental implant with Berner’s dental implant composed of zirconia to have a material with a high toughness and good wear resistance (Paragraph [0029]).
Regarding Claim 26, Chudzik/Berner disclose the device substantially as claimed. Chudzik discloses the protective layer is configured to maintain a hydrophilicity of the implant surface (Paragraph [0035]).
Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chudzik in view of Berner, further in view of Klar (US 9255100).
In regards to Claims 4, 17, and 18, Chudzik/Berner disclose the device substantially as claimed. Chudzik does not disclose that the salt is SrCl-2. 
Klar discloses a compound which is a pharmaceutical agent that can contain a sodium salt or SrCl2 (Column 755, Lines 5-67) giving the compound stability (col. 10 lines 59-65, and col. 11 lines 21-28). It would have been obvious to one of ordinary skill in the art to have modified the salt of Chudzik with the SrCl2 of Klar as the use salts in a compound allows for a stable compound.
In regards to Claim 16, Chudzik/Berner disclose the device substantially as claimed. Chudzik does not disclose that the salt is a divalent salt. 
 Klar discloses a compound which is a pharmaceutical agent that can contain SrCl2 (Column 755, Lines 5-67) which is a divalent salt giving the compound stability (col. 10 lines 59-65, and col. 11 lines 21-28). It would have been obvious to one of ordinary skill in the art to have modified the salt of Chudzik with the SrCl2 of Klar the use salts in a compound allows for a stable compound.
Claims 6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chudzik in view of Berner, further in view of Kumakura (WO 03074084).
In regards to Claims 6, and 19-20, Chudzik/Berner disclose the device substantially as claimed. While Chudzik discloses a salt that is a polysaccharide (Paragraphs [0075]-[0077]), Chudzik does not disclose the molar ratio of the water-soluble nonionic dextran to the at least one salt is between 1:1 and 1:2. 
Kumakura discloses a pharmaceutical composition to improve the integration of bones and implants (Page 7). Further Kumakura discloses a polysaccharide and dextran that in a ratio of 1:1 (page 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chudzik/Berner’s dental implant coating with Kumakura’s ratio of polysaccharide to 1:1 in order to prevent bone diseases (page 8).
Claims 9 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chudzik in view of Berner, further in view of Rojkjaer (US 20050181978).
Regarding Claims 9, 22 and 23, Chudzik/Berner disclose the device substantially as claimed. Chudzik recognizes the importance of having a stable coating composition  [0017, 0019, 0214] to avoid degradation of the coating during storage and after use of the implant. Berner discloses that with the proper hydrophilicity the storage of the implant is maintained.  However, Chudzik/Berner do not disclose the dental implant has a storage stability of 24 months.
Rojkjaer, in the same field of endeavor discloses the therapeutic use of factor XI on the surface of a medical device (Paragraph [0192]), which uses salt a salt as a stabilizing element to increase storage stability (Paragraph [0176]) in conjunction with dextran (Paragraph [0176]). Further the pharmaceutical composition with factor XI with a salt and dextran has more than 3 years of storage (Paragraph [0199]). It would have been obvious to one of ordinary skill in the art to have modified Chudzik/Berner’s dental implant with Rojkjaer’s storage stability in order to have an implant with a long life when inserted in one’s body and maintain/enhance homeostasis (abstract).

Response to Arguments
Applicant’s arguments, see Pages 8-13, filed 08/26/22, with respect to the rejection(s) of claims under 1-9, 15-23, and 26 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chudzik in view of Berner
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772